NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

MELINDA S. MURRAY,              )
                                )
          Appellant,            )
                                )
v.                              )                   Case No. 2D18-4187
                                )
PINGORA LOAN SERVICES, LLC;     )
PLANTATION HOMEOWNRES, INC,     )
UNKNOWN TENANT IN POSSESSION 1, )
UNKNOWN TENANT IN POSSESSION 2, )
UNKNOWN SPOUSE OF MELINDA S.    )
MURRAY,                         )
                                )
          Appellees.            )
                                )

Opinion filed December 6, 2019.

Appeal from the Circuit Court for
Hillsborough County; Elizabeth G. Rice,
Judge.

Melinda S. Murray, pro se.

Charles P. Gufford of McCalla Raymer
Liebert Pierce, LLC, Orlando, for Appellee
Pingora Loan Services, LLC.

No appearance for remaining Appellees.


PER CURIAM.


             Affirmed.
CASANUEVA, MORRIS, and SALARIO, JJ., Concur.




                                  -2-